 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 282, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica and The General Contractors Associ-ation of New York, Inc. Cases 29-CB-4187-1,29-CB-4187-2, 29-CB-4187-3, 29-CC-713,and 29-CP-417June 30, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn November 20, 1980, Administrative LawJudge Raymond P. Green issued the attached De-cision in this proceeding. Thereafter, the GeneralCounsel, the Charging Party, and Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The principals in this case are Local 282, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (Respond-ent or the Union) and the General Contractors As-sociation of New York, Inc. (GCA). Respondentrepresents truckdrivers employed by employer-members of GCA in a multiemployer bargainingunit.Another multiemployer association which alsohas a collective-bargaining agreement with theUnion covering truckdrivers is the Building Con-tractors Association (BCA). Generally, BCA mem-bers are contractors who perform work from theground up while GCA members work from theground down, i.e., excavation and service on tun-nels and subways.As more fully described by the AdministrativeLaw Judge, the complaint allegations are interrelat-ed and arise out of a series of events that are notsubstantially in dispute. For some time before May1980,1 different minority groups visited GCA andBCA members' construction sites and either re-quested or demanded employment opportunities inthe construction trades. During one such incident,on May 6, a confrontation occurred and an ironworker suffered an injury. Subsequently, a numberof work stoppages by employees represented byRespondent occurred at various worksites whereemployers represented by BCA were working.All dates are 1980 unless otherwise indicated.On May 8, Theodore King, GCA's assistantmanager, received a phone call from John Cody,the Union's president, inviting him to a meetingthat day at the BCA to discuss the question of as-signing armed guards on construction sites. Kingasked what kind of guards Cody was talking aboutand Cody replied, "282 guards to protect 282 mem-bers." Cody further told King that he had spokenpreviously to BCA, that he had a couple of jobsthat were on strike, and that it was GCA's turnnext.2The meeting at the BCA's offices on May 8 wasattended by representatives of BCA, GCA, andRespondent. Credited record testimony shows thatCody made a demand that armed guards represent-ed by Respondent be hired at construction sites.Later in the meeting, Cody modified his proposalto require two Teamsters with walkie talkies atevery jobsite. Cody also said that those who didnot agree with his proposal could be on strike thefollowing morning and that his proposals werenonnegotiable. The GCA representative, King, re-quested time for GCA to discuss the matter andCody agreed.Sometime after May 8, Respondent obtained in-dividual agreements with about five or six employ-er-members of BCA that provided, inter alia, for"two (2) safety personnel at each gate on a job site...equipped with a walkie-talkie at the Employ-er's expense ...." Pursuant to such agreements,BCA employer-member signatories did hire em-ployees to perform the stated functions.On May 21, Respondent's members employed byvarious GCA members at various construction sitesceased work. That same day, the GCA filed for aninjunction in the Federal district court, seeking toenjoin the Union from breaching the no-strikeclause in the collective-bargaining agreement. Alsoon May 21, a number of conversations took placebetween representatives of the struck companies,the GCA, and Respondent. Such conversations re-vealed that Respondent intended to continue thestrike while talks went on and that one workingTeamsters foreman stated that the men were notworking because of the problems with minoritygroups invading the sites and that Respondentwanted guards at the shafts with walkie-talkies.On May 22, Respondent's business agent, JoeMatarazzo, told the working Teamsters foremen atcertain jobsites that the strike was not sanctionedby the Union, was illegal, and that they should goback to work. The working Teamsters foremen re-fused to return to work. From a composite of the2 Cody did not deny the substance of the conversation with King onMay 8.262 NLRB No. 55528 TEAMSTERS, LOCAL 282testimony of Respondent's business agent, Matar-azzo, and working Teamsters Foreman Lypen, theAdministrative Law Judge found that Respondentmade no real effort to get the men back to workand simply gave up after the negative responses ofthe working Teamsters foreman. Thus, there wasno testimony that the striking members were toldthat they might be subject to union sanctions ifthey persisted in the work stoppages or that theworking Teamsters foremen could be removed byRespondent.The Administrative Law Judge also found thatthe evidence showed that the strikes were plannedat a May 19 meeting of the working Teamstersforemen employed by GCA members. As part ofthis plan, men were to be stationed at the deliveryentrances of the construction sites to tell driversseeking to enter the sites the nature of the dispute.Although no picket signs were displayed and noleaflets were handed out, the credited evidenceshows that supplies and equipment that werescheduled for delivery on May 21, 22, and 23 werenot made at certain GCA jobsites.On May 23, a Federal district judge issued acon.ent order that directed, inter alia, that Re-spondent's members shall immediately resumework. On May 28, representatives of Respondentand GCA held a meeting to discuss the dispute anda few days later, after no agreement had beenreached on the merits of the dispute, an arbitratorwas selected.We agree with the Administrative Law Judge'sconclusions as to the complaint allegations exceptthat we find that Respondent's conduct also violat-ed Section 8(b)(1)(A) and (2). We also concludethat his rationale for finding the 8(b)(7XC) and(b)(3) violations must be revised in part, becausewe find that the new class of employees sought byRespondent were guards within the meaning of theAct.In arriving at the 8(b)(7)(C) and (b)(3) violations,the Administrative Law Judge found that the newemployees sought by Respondent were not guardswithin the meaning of the Act but rather were "anew classification of employees [who would] per-form functions not contemplated by the partieswhen they entered into their collective bargainingagreement." In so finding, the Administrative LawJudge relied on, inter alia, his findings that the de-tails of the new employees' duties were neverspelled out and that their functions were to be de-termined by the working Teamsters foremen with-out input by the GCA employer-members. Further,he relied on the absence of evidence that Respond-ent intended to invest these employees with thepowers to carry guns, to arrest people, or to carryout company rules against anyone. Instead, hefound that Respondent was proposing a self-help orvigilante-type solution to the problem of protectingits members on the construction sites.Section 9(b)(3) expressly provides that a statu-tory guard is an individual employed to "enforceagainst employees and other persons rules to pro-tect ...the safety of persons on the employer'spremises ...." In applying this section to therecord evidence we are struck by the obvious par-allel of the Administrative Law Judge's own factu-al findings. Thus, he found, inter alia, that Re-spondent's plan was to have the newly sought em-ployees "prevent access to the community groupsdiscussed," and "to protect its own members andother tradesmen working on the constructionsites." Despite this parallel between the statute andthe record evidence, the Administrative Law Judgerejected the General Counsel's contention that theemployees would be statutory guards because "theintent of the Union was not to have these addition-al employees enforce company rules to protectproperty or persons." We do not agree with thislatter finding by the Administrative Law Judge.Implicit in Respondent's demand for persons tobe stationed at the gates of each construction siteto prevent access to certain persons is a concomi-tant demand for a revision or modification of theemployers' rules regulating access to the jobsite.While such a rule change may have a narrow pur-view, it cannot be gainsaid that Respondent did notconsider the employers' rule but only its demandthat employer-members provide for the safety ofRespondent's members on the jobsite. To find oth-erwise would be to ignore Respondent's character-ization of the seriousness of the threats of "maraud-ing groups" and its single-mindedness in pursuingthe demand to have "282 men protect 282 men."To find otherwise also would require an anomalousand unjustifiable result. Plainly, keeping out per-sons who threaten the safety of persons on the em-ployers' premises is the essence of a guard's dutiesin common parlance and in the language of theAct.3Accordingly, we find that the newly sought3 It is not critical that the details of the disputed jobs were neverspelled out because of the unusual circumstances in which the guardsissue arose. Most Board determinations of statutory guard status occurwhere the disputed persons are already performing the job duties. Nosuch evidence is possible here because the GCA members never hiredanyone for the new positions sought by Respondent. Hence, our determi-nation, by necessity, looks to Respondent's characterization of the intend-ed job duties, with special emphasis on the circumstances that caused Re-spondent to seek the new positions. It is clear that Respondent's statedconcern was to protect its members by denying access to jobsites by cer-tain groups. Inherent in that task was the possibility that the newlysought employees would confront intruders. See, for example, Electr-Protective Corporation of Georgia, 251 NLRB 1141 (1980).529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees would be guards within the meaning ofthe Act.In his analysis of the 8(b)(7)(C) complaint allega-tions, the Administrative Law Judge found, interalia, that the action by the working Teamsters fore-men on May 21, 22, and 23 conveyed a "signal" tothe drivers of trucks making deliveries to affectedGCA jobsites to refuse to make deliveries. He fur-ther found that such actions constituted picketingwithin the meaning of Section 8(b)(7)(C), that Re-spondent was legally responsible for the strike andpicketing activity, and that an object of the picket-ing was to force or require GCA members to rec-ognize and bargain with Respondent who was notcurrently certified or recognized as the representa-tive of such newly sought employees.We agree with the foregoing findings by the Ad-ministrative Law Judge. Unlike him, however, wedo not rest the 8(b)(7)(C) violation on the fact thatan election petition could not be processed becauseof "the nonexistence of the voter unit." Instead, werely on our finding that the newly sought employ-ees were guards within the meaning of the Act andthat Respondent is ineligible to be certified as thecollective-bargaining representative because itwould be admitting both guards and nonguards tomembership. Section 8(b)(7)(C) proscribes picket-ing for such an object. General Service EmployeesUnion Local No. 73, affiliated with Service Employ-ees International Union, AFL-CIO (A-l SecurityService Co.), 224 NLRB 434 (1976). As no electionpetition could have been filed, the Board has heldsuch picketing for any duration to be a violation ofSection 8(b)(7)(C).4In finding the 8(b)(3) violation, the Administra-tive Law Judge relied on, inter alia, evidence thatRespondent struck and picketed in furtherance ofits demand that GCA employer-members alter ormodify the existing collective-bargaining agreementto include a new class of employees not covered inthe unit. We have found such employees to beguards within the meaning of the Act. Thus, whilewe agree with the Administrative Law Judge'sfinding that Respondent's conduct violated Section8(b)(3), we modify his rationale to the extent thatwe find that Respondent sought to bargain withthe Employer regarding a classification of employ-ees-guards who were not in the unit.4 See General Service Employees Union Local Na 73, supra, and thecases cited therein.For reasons set forth in his dissents in General Service Employees UnionLocal Na 73. affiliated with Service Employees International Union, AFL-CIO A-I Security Service Cao.), 224 NLRB 434, 437 (1976), and Drivers,Chauffeurs, Warehousemen and Helpers, Local Union Na 71. IBT WellsFargo Armored Service Corporation), 221 NLRB 1240 (1975), MemberFanning would find that the picketing herein did not violate Sec.8(bX7XC) of the Act.We also find merit in the General Counsel's ex-ceptions to the Administrative Law Judge's dis-missal of the 8(b)(l)(A) and (2) allegations. TheAdministrative Law Judge found that the evidencefailed to support these allegations which are basedon the General Counsel's contentions that Re-spondent demanded a closed shop agreement forfuture jobs by demanding that the GCA membershire only Respondent's members for the newlysought positions as guards. He relied on the ab-sence of evidence that Respondent told the GCAthat they could not hire new employees who werenot union members or that any nonunion individualeither sought or was denied employment by any ofthe BCA employers. Further, he pointed out thatRespondent's contract with the GCA has a validunion-security agreement and there is no evidencethat the Union made any demand to modify thisprovision. In addition, he found that Respondentdoes not operate a hiring hall for referrals ,or main-tain a seniority system for construction hiring. Fi-nally, the Administrative Law Judge found thatCody's statements that "I want 282 men to protect282 men" does not of necessity translate into ademand for union membership as a condition ofhire. Instead, he found it more reasonable to con-clude that Cody meant he wanted men representedby Local 282 to protect Local 282 members. Forthese reasons, the Administrative Law Judge re-jected the General Counsel's 8(b)(l)(A) and (2)contentions as well as the Charging Party's argu-ment that Cody's demand was one designed to dis-criminate against the hiring of minorities.In support of the 8(b)(1)(A) and (2) allegations,the General Counsel relied on, primarily, state-ments by Respondent's president, Cody, that hewanted "282 men to protect 282 men." He alsorelied on the fact that employees hired by BCAmembers pursuant to Respondent's demands werealready members of Respondent at the time of theirhire.In assessing Cody's demand that he wants "282men to protect 282 men," it is necessary to weighthe realities of the circumstances that gave rise toRespondent's demand. As more fully described bythe Administrative Law Judge, different minoritygroups had visited BCA and GCA member con-struction sites either to request or demand employ-ment opportunities in the construction trades forsome time before May. During one such incident aconfrontation occurred and a worker was slashedon the arm. It was immediately after this slashingincident that Respondent demanded that BCA andGCA members hire armed guards represented byRespondent and later modified its proposal to re-quire two members of Respondent with walkie-530 TEAMSTERS, LOCAL 282talkies at each jobsite. It is in this context that thestatements by Respondent's officials must be evalu-ated.Aside from Cody's demand to have "282 men... protect 282 men," other record evidenceshows that Respondent was not seeking simply toincrease protection for employees on the jobsitebut was seeking job opportunities for its own mem-bers to protect its members on the jobsite. Thus,Cody stated: "I don't give a damn how manyguards are hired. My people listen to my people."And Respondent's officers said repeatedly that itsmembers wanted to be reassured their jobs weresafe "by our own people" and "by their brothermembers."We do not share the Administrative Law Judge'sassessment that it is "just as reasonable, indeed.more so, to conclude" that Respondent merelywanted men represented by Local 282 to protectits members. The record indicates that it is morereasonable to assume that Respondent would havebalked at the hiring of members of any of the mi-nority groups who sought employment at the BCAand GCA jobsites, even if such minority new hiresbecame members of Respondent. While no evi-dence shows that this scenario actually occurred, itis significant that Respondent pressured GCAmembers to exclude members of such groups fromthe jobsites and this consideration is relevant in as-sessing the statements by Respondent's officials. Italso cannot be overlooked that Respondent did notask the GCA employers themselves to hire moreguards but undertook to solve what it conceived tobe a problem by demanding that its members onlybe hired. Thus, we are persuaded by the record asa whole, particularly the circumstances surround-ing Respondent's demand to have "282 men ...protect 282 men" coupled with numerous state-ments by Respondent's officials, that Respondentinsisted on its own members being hired to protectother members working on the jobsites. According-ly, the record is clear that Respondent was de-manding that the GCA employers hire only Re-spondent's members for these newly sought posi-tions, in violation of Section 8(b)(1)(A) and (2) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Local 282, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Picketing or causing to be picketed the em-ployer-members of the General Contractors Asso-ciation of New York, Inc., where an object thereofis to force or require said employers to recognizeor bargain with Respondent as the collective-bar-gaining representative of a new classification ofemployees found to be guards within the meaningof the Act which Respondent proposes to be hiredby such employers, when Respondent has not beencertified as the representative of such employeesand cannot be certified by virtue of the provisionsof Section 9(b)(3) of the Act.(b) Refusing to bargain in good faith, by picket-ing or striking the employer-members of the Gen-eral Contractors Association of New York, Inc., inorder to force or require said employers to alter ormodify the existing collective-bargaining agreementand bargaining unit, by seeking to compel said em-ployers to hire and create a new classification ofemployees found to be guards within the meaningof the Act to be covered by said agreement thatdoes not cover any classification of employees de-fined as guards.(c) Picketing, threats, or other action, seeking torequire, force, or compel the employer-members ofthe General Contractors Association of New York,Inc., to require membership in Respondent as acondition of hiring for the new classification ofjobs found to be guards within the meaning of theAct.2. Take the following affirmative action whichwill effectuate the purposes of the Act:(a) Post at Respondent's business offices andmeeting halls copies of the attached notice marked"Appendix A."sCopies of said notice, on formsprovided by the Regional Director for Region 29,after being duly signed by the Union's representa-tive, shall be posted by the Union immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby the Union to ensure that copies of said noticesare not altered, defaced, or covered by any othermaterial.(b) Mail to the Regional Director for Region 29signed copies of the aforementioned notice forposting by the employer-members of the GeneralContractors Association of New York, Inc., if theyare willing, in places where notices to employeesare customarily posted. Copies of said notice to beI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurnished by the aforesaid Regional Director, shall,after being signed by the Union as indicated, be re-turned forthwith to the Regional Director for dis-position.(c) Notify the Regional Director for Region 29,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT picket or cause to be picketedthe employer-members of General ContractorsAssociation of New York, Inc. (herein calledthe GCA), where an object thereof is to forceor require said employers to recognize or bar-gain with us as the collective-bargaining repre-sentative of a new classification of employeesfound to be guards within the meaning of theAct which we have proposed to be hired bysaid employers, when we have not been certi-fied as the representative of such employeesand cannot be certified by virtue of Section9(b)(3) of the Act.WE WILL NOT seek by picketing, threats, orother actions to require, compel, or force theemployer-members of General Contractors As-sociation of New York, Inc. to require mem-bership with us as a condition of hiring for thenew classification of jobs found to be guardswithin the meaning of the Act.WE WILL NOT refuse to bargain in goodfaith with the GCA by picketing or strikingthe employer-members of the GCA in order toforce or require said employers to alter ormodify the existing collective-bargainingagreement and bargaining unit, by seeking tocompel said employers to hire and create anew classification of employees found to beguards within the meaning of the Act to becovered by said agreement that covers non-guard employees.The appropriate collective bargaining unit isone including all truck drivers and WorkingTeamsters Foremen employed by the em-ployer-members of the General ContractorsAssociation of New York, Inc., excluding allother employees, guards and supervisors asdefined in the Act.LOCAL 282, INTERNATIONAL BROTH-ERHOOD OF TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELP-ERS OF AMERICADECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge:These consolidated cases were heard before me onAugust 5-8, 1980.1 The charges in question were all filedby The General Contractors Association of New York,Inc., herein called the GCA, on June 4, 1980. Based onthe charges, the Regional Director of Region 29 issuedan order consolidating cases and consolidated complaintand notice of hearing on July 17, 1980.The issues raised by the complaint are as follows:1. Whether Respondent, which represents truckdriversemployed by employer-members of the GCA, made ademand upon the GCA and its members that they hirepersons who would be classified as guards within themeaning of the Act.2. Whether, in furtherance of its demand describedabove, Respondent threatened to engage in and didengage in picketing of GCA members on May 21-23.3. Whether such activity on the aforesaid dates, if con-strued as picketing, was for a recognitional or organiza-tional object, conducted for more than a reasonableperiod of time without a representation petition havingbeen filed, and therefore constituted a violation ofSection 8(b)(7)(C) of the Act.4. Whether Respondent threatened a strike and there-after engaged in a strike against GCA members on May21, 22, and 23 in furtherance of its demands describedabove in paragraph 1, in order to compel the GCA andits members to bargain in a unit other than the one inwhich Respondent has historically been recognized, andtherefore violated Section 8(b)(3) of the Act.5. Whether, in conjunction with the demand describedabove in paragraph 1, Respondent also demanded thatthe GCA and its members agree to hire and employ, asguards, only members of Respondent and whether, bypicketing and/or striking GCA members in furtheranceof such demand, Respondent violated Section 8(b)(1XA)and (2) of the Act.6. Whether the strike and picketing activity alleged tohave been engaged in was done with the authorization orcondonation of Respondent.7. Whether Respondent in June and July made de-mands on various GCA members that they enter intocontracts or agreements, whether expressed or implied,to cease doing business with various suppliers making de-liveries to construction sites where such suppliers employdrivers who are not members of or represented by Re-spondent or by local unions affiliated with the Interna-l Unless otherwise indicated all dates are in 1980.532 TEAMSTERS, LOCAL 282tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America.8. Whether Respondent, in furtherance of such allegeddemands described above in paragraph 7, threatenedstrikes or work stoppages by employees employed bymembers of the GCA or otherwise threatened, coerced,or restrained such persons and therefore violated Section8(b)4Xii)(A) of the Act by engaging in prohibited con-duct to force or require such persons to enter into con-tracts or agreements outlawed by Section 8(e) of theAct.2Based on the entire record in this proceeding, includ-ing my observation of the demeanor of the witnesses,and after reviewing the briefs filed in this matter, Imake the following:FINDINGS OF FACTI. JURISDICTIONThe complaint alleges, the answer admits, and I find asfollows:The GCA is a nonprofit New York corporation con-sisting of employer-members who are engaged in con-struction work throughout the United States. In part, theGCA serves the function of negotiating and administer-ing collective-bargaining agreements on behalf of itsmembers with various labor organizations including Re-spondent. During the past year the employer-members ofthe GCA performed construction services outside theState of New York valued in excess of $50,000 and pur-chased materials, goods, and supplies valued in excess of$50,000 from firms located outside the State of NewYork which were delivered to their construction siteswithin the State of New York. Accordingly, I find thatthe GCA and its employer-members constitute amultiemployer bargaining association and that it and itsmembers are persons and employers engaged in com-merce within the meaning of Section 2(1), (2), (6), and(7) of the Act. I further find that it would effectuate thepurposes and policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDIt is conceded and I find that Respondent is a labor or-ganization within the meaning of Section 2(5) of the Act.Ill. THE COLLECTIVE-BARGAINING RELATIONSHIPBETWEEN RESPONDENT AND THE GCAAs noted above, Respondent represents truckdriversemployed by employer-members of the GCA in a mul-tiemployer bargaining unit. The most recent contract hasa term from July 1, 1978, to June 30, 1982. The truck-drivers employed by the GCA members generally areused to drive vehicles such as dump trucks on construc-tion sites. Additionally, they sometimes drive vehiclesbetween construction sites and between an employer'sI2 note that neither the charges nor the complaint alleges that Re-spondent engaged in any conduct for any object prohibited by Sec.8(bX4XB) of the Act.3 In addition to the briefs filed by the parties, an amicus brief was filedby the Construction Users Council.offsite facility and the site itself. On other occasions adriver may be called upon by his employer to pick up apiece of equipment or materials from a supplier. The col-lective-bargaining agreement between Respondent andthe GCA does not, in any way, purport to cover anyclassification of employees defined as guards.The contract contains a standard union-security clauserequiring membership in Respondent after the 30th dayof employment or after the 30th day of the execution ofthe contract whichever occurs last. There is no provisionrequiring employers to give the Union first preference inthe referral of people for employment and the evidenceestablishes that the Union does not operate a hiring hallor seniority list for the purpose of referring people toGCA members for jobs. In this respect, new employeesare generally hired through a shapeup system at the con-struction sites although it does appear that, from time totime, union officials may recommend people to GCAemployers for employment.The collective-bargaining agreement in question con-tains no-strike and grievance-arbitration procedureswhich were invoked in this matter as described below.Also, the contract provides for the appointment, by theUnion, of shop stewards and working teamsters foremen.Both of these classifications are defined by the contractas being employees who are authorized to administer thecontract on behalf of the Union. It appears from therecord that a shop steward is a person who administersthe collective-bargaining agreement on an employerwidebasis whereas a working teamster foreman administersthe contract at a particular construction site of an em-ployer. In either case, it is clear from the terms of thecollective-bargaining agreement that both shop stewardsand working teamsters foremen are agents of the Union.4N.L.R.B. v. Local Union No. 3, International Brotherhoodof Electrical Workers, AFL-CIO (New York TelephoneCompany), 467 F.2d 1158 (2d Cir. 1972).With respect to the 8(b)(4)(A) allegation, there is noth-ing in the collective-bargaining agreement which pur-ports to regulate with what suppliers of goods the GCAmembers can do business with. That is, there are no pro-visions requiring the employer-members of the GCA tocease or refrain from doing business with any supplier orperson who is not a signatory to a contract with or doesnot employ members of Respondent or any other labororganization, or who otherwise has a labor dispute. Theonly provision of the contract dealing with the relation-ship between suppliers and members of the GCA appearsat section 6(m) which reads:The seller who delivers materials shall use its ownavailable suitable equipment first and then use thebuyer's available suitable equipment before it se-cures equipment from others.It is apparent from the testimony that the intendmentof this provision is to allow a GCA employer to use itsown trucks and employees to pick up supplies only in'4 The collective-bargaining agreement also provides that the WTF hasthe authonty to "coordinate safety efforts relating to Teamsters on thesite."533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe event that a supplier cannot itself effect delivery. Inthis regard, it is noted that many of the local suppliers toGCA members such as those who supply lumber, con-crete, piping, and cement also have contracts with theUnion and employ drivers who are members of or repre-sented by the Union.Although not required in the contract between theGCA and the Union, it appears that the employers andthe Union have, on occasion, made arrangements at con-struction sites whereby a drop off point is established forthe delivery of goods from outside suppliers so that thedrivers of such trucks do not perform -construction sitedriving which is performed by the employees of GCAmembers who are represented by Respondent.5I havealso noted that Respondent has collective-bargainingagreements with many of the suppliers to constructionsites. As it would appear that the contracts cover thetruckdrivers employed by those companies and containunion-security clauses, one means by which Respondentpolices those contracts is by having the working team-sters foremen at the construction sites check to see if thedrivers of such vehicles are paid up members of Re-spondent.IV. THE ALLEGED VIOLATIONS OF SECTION8(B)(I)(A), (2), (3), AND (7)(C)All of these allegations are interelated and involve thesame series of transactions. Much of the testimony con-cerning these transactions is not in dispute.For some time prior to May 1980 different minoritygroups have gone to construction sites and either re-quested or demanded employment opportunities in theconstruction trades. On May 6, one such group visited aconstruction site in Manhattan and, during a confronta-tion on the 30th floor of the building, an iron worker suf-fered an injury, having been slashed on the arm. Subse-quent to the May 6 incident there were a number ofwork stoppages by employees represented by the Union5 In Local 282 International Brotherhood of Teamsters (Allro ConcreteProducts Co.. Inc.), 234 NLRB 770 (1978), the Board held the provisionin a contract between the Respondent and another association (the Build-ing Contractors Association, Inc.), limiting a supplier to a single deliveryor pickup, constituted an unlawful 8(e) agreement. That provision, whichwas contained in the 1975 to 1978 contract with the BCA and which isnot contained in the current agreement with the GCA, reads as follows:2 The driving of all trucks at the site of construction in connec-tion with work which the Employer is contracted to be responsiblefor, manage, or perform, shall be performed by employees of theEmployer and covered by this Agreement provided that the Em-ployer may contract or subcontract said work only to an employeror person who is party to or bound by this agreement, regardless ofpast practice and custom. This section shall not apply to the drivingof a truck entering or leaving the site of construction for the solepurpose of making a single delivery and/or single pick up from theconstruction site of materials, tools or personnel, provided suchsingle delivery and/or pick up may be made only to (or from) asingle location per delivery or pick up on the site. A truck making asingle delivery to a single location may make a single pick up from aseparate single location.The provisions of this Agreement re on-site trucking shall be madea condition of any supply contract, and any contract or subcontractawarded or "managed" by the Employer covered by this Agree-ment.at various sites where employers represented by anothermultiemployer association were working.According to Theodore King, the assistant managerand assistant director of labor relations for the GCA, hereceived a phone call on May 8 from John Cody, theUnion's president. King testified that Cody invited himto a meeting to be held that day at the BCA to discussthe question of armed guards on construction sites. WhenKing asked what kind of guards Cody was talking about,Cody replied, "282 guards to protect 282 members." Ac-cording to King, Cody stated that he had previouslyspoken to the BCA, that he had a couple of jobs thatwere on strike, and that it was the GCA's turn next. Thesubstance of this telephone call was not denied by Cody.On the afternoon of May 8 a meeting was held at theBCA's offices between the Union and that organization.King, pursuant to Cody's request, attended on behalf ofthe GCA. King testified that, when Cody came in, a rep-resentative of a company called Diesel asked why hewas on strike to which Cody replied that he was tired ofblacks invading jobsites and hurting people and that hewas going to start a system to make sure that no one onthe sites would get hurt. According to King, Cody saidhis men were too scared to work and that Cody initiallyproposed that there be one armed teamster on everyfloor of a high rise building and two armed teamsters atevery gate of a construction site. King asked Cody if hemeant people who would carry guns to which Cody re-sponded that he wanted 282 men to guard 282 people.King states that at this point Cody left the room with arepresentative of the BCA and after Cody's return hemodified his proposal to a requirement that there be twoTeamsters with walkie-talkies at every jobsite. King alsotestified that Cody said that those who did not agree tohis proposal would be on strike the following morningand that his proposals were nonnegotiable. According toKing, when he said that this question had not been dis-cussed by the GCA and that he needed more time, Codyagreed. As to the function of the extra Teamsters at thejobsites, King testified that Cody said that they wouldcarry walkie-talkies to call other people who would givetheir help in case of marauding gangs invading a jobsite.King states that when he asked what Cody meant byhelp, the latter responded by saying "don't ask." Kingalso states that Cody said that he would expect the con-tractors to continue to pay a man's full salary and courtcosts in the event that someone was involved in a dis-pute, "busted a few heads," and ended up in jail or hurt.King finally testified that he told Cody that there was agrievance procedure in the contract and that the GCAdid not want to end up in the NLRB or in FoleySquare. 7* The other association is the Building Contractors Association (BCA).That Association also has a collective-bargaining agreement with theUnion covering truckdriven. In general terms, the members of the BCAare contractors who perform work from the ground up, whereas themembers of the GCA work from the ground down. That is, GCA mem-bers do excavation, and perform contracting services on tunnels, sub-ways, etc.I The United States District Court for the Southern Distnct of NewYork is located in Foley Square.534 TEAMSTERS, LOCAL. 2823Cody, who testified about the May 8 meeting, conced-ed that he made a demand that armed guards representedby his Union be hired at construction sites. He states,however, that this demand was merely a bargaining ploywhich he quickly dropped in favor of his demand formen with walkie-talkies to be stationed at constructiongates whose function would be to stand watch and alertthe other employees in case gangs appeared and tried toenter construction sites. He also denied making anythreats to strike or picket.Sometime after May 8, the Union obtained individualagreements with about five or six employer-members ofthe BCA. These agreements state:WHEREAS, there is presently a Collective Bar-gaining Agreement in effect between the Union andthe Employer, effective July 1, 1978,WHEREAS, the Union and the Employer are con-cerned about the safety and welfare of the localUnion members on the job sites covered under theCollective Bargaining Agreement,WHEREAS, the Union and the Employer herebyamend the Collective Bargaining Agreement.IT IS THEREFORE AGREED by and between theUnion and the Employer that a new paragraphnumbered "7" is to be added and made a part ofSection 25 of the Collective Bargaining Agreement(High-Rise Contract 1978-1982) and shall read asfollows:"7. There shall be two (2) safety personnel ateach gate on a job site and each personnel shall bepaid regular wages and be entitled to the samefringe benefits and working conditions as the Em-ployees covered under this Agreement. Each ofthese personnel shall be equipped with a walkie-talkie at the Employer's expense. If an Employeeshall lose any time from employment as a result ofthe performance of his job duties for which he isnot compensated under the Workers' CompensationLaw, he shall be reimbursed in full for all lostwages and expenses."IT IS FURTHER AGREED that all other terms andconditions of the Collective Bargaining Agreementshall remain in full force and effect.In connection with the above agreement, the employ-er-members of the BCA who signed it did hire employ-ees to perform the stated functions. In this respect, Sassotestified that a member of the Union named Joe Murraywas hired at the site where the ironworker had beenslashed and his description of Murray's duties was as fol-lows:Q. Do you know about [sic] Joe Murray's jobduties are at the Fisher site?A. Yes, he assists the Working Teamster Fore-man as far as the safety is concerned. They havesomething set up between themselves that JoeMurray being the watch for the minority gangs, orwhatever you want to call them, come around, theyhave a signal among themselves to alert the job thatthey're on the way.JUDGE GREEN: Is that all he does?THE WITNESS: Yes.Sasso also testified that the purpose of the man was toprotect the employees on the job along with their equip-ment and property:Q. So, another aspect of this thing about gettinga safety man on is to make sure-the equipmentdoesn't get bashed up so they can't work. Isn't thatcorrect?A. We help everybody.JUDGE GREEN: Well, is it a correct or not cor-rect statement?THE WITNESS; Well, we don't want the employ-ees-either.JUDGE GREEN: How about their personal proper-ty?THE WITNESS: Their personal property? What doyou mean by that?JU DG GREI EN: Automobiles.THE V!TNEiSS: All I know is that we were tryingto protect our people.JUDGE GREEN: You'ce talking about protectingtheir bodies or protecting their -THE WITNESS: Protecting their bodies, piroectingthe equipment and protecting everybody else on thejob.JUDGE GREEN: When men represented by yourunion work at construction sites, do they at timestake their automobiles?THE WITNESS: Yes.JUDGE GREEN: Do they park near or at the jobsites'?THE WITNErs: Yes.JUDGE GREEN: Do they ever have an occasion topark inside the gates of job sites or is that not-.THE WITNESS: No, they could do that too.According to Joseph DiCarolis, a senior vice presidentof Schiavone Construction Co. (which is a member ofthe GCA), he spoke to Robert Sasso the Union's secre-tary-treasurer on May 14. DiCarolis testified that Sassotold him that a number of builders had signed agree-ments with the Union regarding the guard question butthat the Union expected trouble from the larger contrac-tors and that there probably would be some strikes. Kingtestified that on May 16 he also had a phone conversa-tion with Sasso who told him that there would be strikeson Monday morning (May 19) of all the sewer contrac-tors, the water tunnel jobs, and, the jobs of Schiavone,Slattery, and Red Hook. King stated that he told Sassothat the contract contained a no-strike clause and thatthey were supposed to talk. He stated that Sasso said hewould talk to Cody but that, when Sasso called back, hesaid that Cody did not want to talk. Sasso did not denythe conversation with DiCarolis, but as to the conversa-tion with King on May 16, he testified:I called Ted and told him that the Indians werevery restless out on the street. That we were havingproblems with our people out there because of theseminorities and they were very frightened. The fel-lows were getting hurt all over the place and I told535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim to try to put the lid on it, to keep these guysfrom walking out on the street and they werethreatening us that they wanted to hit the bricks.We told them to take it easy. Give us time. We'reworking on it.We were speaking to the employers. We werespeaking to the BCA trying to get something goingwith the GCA.I tried to elaborate to Ted that this was a seriousproblem as far as we were concerned and we weretrying to sit out the membership. These minoritieswere knocking these guys crazy out in the street.On May 16, the GCA sent a mailgram to the Union. Itstates:WE lHAVE BEEN ADVISED THAT LOCAL UNION 282 ISCALLING FOR AN ILLEGAL STRIKE ON CONSTRUC-TION JOBS THROUGHOUT THE CITY. PLEASE BE AD-VISED THAT THERE IS A GRIEVANCE PROCEDURE INOUR PRESENT CONTRACT TO ALLEVIATE ANY SUCHSITUATION. PLEASE BE ADVISED THAT OUR ASSOCI-ATION WILL USE ALL !.E.GAL MEANS AT THEIR DIS-POSAL IN THE EVENT OF AN ILLEGAl STRIKE.On May 18, the GCA's attorney, Mattson, called theUnion's attorney, O'Conner, indicating that the GCA in-tended to file for an injunction against the impendingstrike on Monday. O'Conner's response was that he didnot feel that there was a pending strike.On May 21, the teamsters employed by various GCAmembers at various construction sites ceased work.These work stoppages occurred at a number of jobsitesthroughout New York City, including the jobsites ofRed Hook Contractors, R. T. Sewer Project Corpora-tion, Slattery Associates, Steers, Spearing & Buckley,and Schiavone Construction Co. The strike continueduntil May 23. Upon the strike's commencement, theGCA filed for an injunction in the Federal district court8and an Order to show cause was signed by Judge Vin-cent C. Broderick returnable on May 23.Also on May 21, a number of conversations took placeamong representatives of the struck companies, theGCA, and representatives of the Union. According toKing, he met with Sasso on the morning of May 21 atthe offices of the BCA. He stated that he asked Sassowhat they could do to get the men back to work andstated that there was a grievance procedure to resolvedisputes. King testified that, after Sasso went to talk toCody, Sasso cane back and said that Cody would con-tinue the strike while talks went on. According to Gen-naro Liguori employed by Schiavone, he spoke to work-ing Teamsters Foreman Joe Cammarano on May 21 andasked why the men were not working. He stated thatCammarano said they were not working because of theproblems with the minority groups invading sites and theironworker incident and because the Union wantedguards at the shafts with walkie-talkies.With respect to the work stoppages on May 21through 23, the evidence establishes that they were di-g The GCA sought to enjoin the Union from breaching the no-strikeclause in the collective-bargaining agreement.rectly instigated and caused by the working teamsterforemen employed by members of the GCA, that thestrikes were planned at a meeting of these men onMonday, May 19, and that, as part of the plan, men wereto be stationed at the delivery entrances of the construc-tion sites to tell drivers seeking to enter the sites thenature of the dispute. Although no picket signs were dis-played and no leaflets were handed out, the credible evi-dence establishes that at certain of the sites, such as RedHook, R. T. Sewer, Slattery, Steers, Spearing & Buck-ley, and Schiavone, supplies and equipment that werescheduled for delivery on May 21, 22, and 23 were notmade. In this connection, Klouse testified that, at theRed Hook jobsite, he saw and heard the working team-sters foreman, Michael Lypen, :.II another teamster(Mario DeMaris) to stay at the gate and not to let anytrucks come in or out. Klouse also testified that, when atractor-trailer from E. J. Davis left the jobsite withoutmaking a scheduled delivery, he asked Lypen what hap-pened and Lypen said that he had sent the driver awayand told him it was a job action. According to Klouse,Lypen then said, "I told you before that there will be notrucks coming or leaving the job site." Also in thisregard, Liguori of Schiavone testified that on May 21 hesaw Working Teamsters Foreman Cammarano approacha truck scheduled to make a delivery of hardware andtalk to the driver whereupon the driver did not make thedelivery.Regarding the above, Lypen testified as follows:Q. (By Judge Green) The work stoppage at yourjob started on May 21 and was May 21, 22 and 23.A. Right.Q. I heard a lot of testimony that there were a lotof other job sites where work stoppages also beganon May 21 and were on May 21, 22 and 23.I'll ask you if it is fair to assume that this was noabsolute coincidence?A. No, it wasn't.Q. Were you a part of a group of WorkingTeamster Foremen who got together or talkedamongst yourselves either in person or over thephone prior to May 21 and arranged this, shall wesay, job action?A. Right.Q. When did that arrangement take place? Whendid the planning take place?A. I guess it was the Monday before.Q. Do you remember where it was?A. No. I don't recall.Q. Was it at the Union hall?A. No, it wasn't at the union hall.Q. And, there were other Working TeamsterForemen present at this get-together?A. Right.Q. Were there shop stewards also present at theget-together?A. No, I don't recall.Q. So, other Working Teamster Foremen in-volved in this get-together were from jobs of com-panies other than the one that you were workingfor?536 TEAMSTERS, LOCAL 282A. That's right.Q. At the get-together you decided to do some-thing, I take it?A. That's right, since nobody else was doing any-thing.Q. But, it was the group of Working TeamstersForemen that decided we have to do something.Would that be a fair statement?A. Yes.Q. And you all made a decision that what? Youwould have a job action strike on May 21?A. We didn't call it a strike. We called a jobaction.Q. And, would it be fair to say that the WorkingTeamster Foremen at this get-together on Mondayhad decided that the job action would involve someTeamsters working at these job sites, stoppingwork?A. Us stopping work, yes.Q. Now, on May 21, May 22 and May 23, didyou station yourself at one of the gates or some ofthe gates of the construction sites on each of thosedays?A. Yes.Q. And there were other people that were sta-tioned at the gates of the construction sites?A. Right.Q. All were Working Teamster Foremen or justTeamsters?A. Teamsters.Q. Were there any Teamsters who were notWorking Teamster Foremen?A. Yes, I had two drivers that went along withmy way of thinking.Q. Those people were stationed at one of thegates of the job site?A. Right.Q. Did they have any signs or things to pass out?A. No.Q. Did you give them some kind of instructions?A. Just to explain our story and let the peoplejudge for themselves accordingly.Q. I take it when you explain the story, youmean to anybody who was coming through thegate?A. Right.Q. So, they were instructed to approach anybodycoming to the gate and explain the story. Wouldthat be a fair statement?A. No, only trucks.Q. Not to pedestrians?A. No.Q. How about people arriving in cars? That youweren't concerned about?A. No.* * .* SQ. Now, do you know whether or not this busi-ness about standing at gates at construction siteswas one of the things that was talked about at themeeting on Monday with the Teamsters?A. I don't understand what you're saying.Q. On Monday you decided-the WorkingTeamster Foremen had a meeting on Monday.Right?A. Yes.Q. And they decided and planned amongst them-selves that there was going to be a job action ofsome sort starting on Wednesday. Right?A. Right.Q. Now, in addition to talking about withdraw-ing your labor, was it also decided that people weregoing to stand at gates or do something at the con-struction sites on those days rather than go homeand watch television?A. No, how was we going to get our story acrossif we were at home watching television.Q. So, it was decided that people would be sta-tioned at gates?A. Each Teamster Foreman was to take care ofhis own site.On May 22, Business Agent Joe Matarazzo visited thejobsites of Slattery and Horn where he spoke to theworking teamsters foremen. His testimony was that hetold these men that the strike was not sanctioned by theUnion, that the strike was illegal, and that the menshould go back to work. Matarazzo testified that, at bothsites, the working teamster foremen refused to return towork and that he did not go to the Schiavone construc-tion site because when he passed by he did not see theworking teamsters foremen and figured that, in anyevent, he would get the same response. Apart from theabove, Matarazzo's testimony gives the clear impressionthat neither he nor any other union official made anygreat effort to get the men back to work, and simply leftwhen met with negative responses. By his own testimo-ny, Lypen did not attempt to discuss the underlying dis-pute with these men or attempt to reason with them. Hedid not tell them that they might be subject to unionsanctions if they persisted in the work stoppages or thatthey could be removed as working teamsters foremen bythe Union. Thus, despite the Union's halfhearted effort toreturn the men to work on May 22 they did not returnto work until after Judge Broderick issued a consentorder on May 23.On May 23, Judge Broderick issued an order stating:1. The parties are immediately to submit for reso-lution according to the "Settlement of Disputes"provisions of their collective bargaining agreementthe following issues:(a) whether plaintiffs have provided safe workplacesfor employee members of defendant union, and ifnot, what is to be done about it;(b) such other related issues as the parties maysubmit, including the issue of whether the workstoppages that are the subject of this litigation arethe result of a strike or are the result of individualemployee apprehensions with respect to conditions537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof safety in their workplaces, and the issue of plain-tiff's damages;(c) the employees of defendant union whose workstoppages are the subject matter of this litigation areimmediately to resume their work;(d) this court retains jurisdiction until final resolu-tion of the matters presented.On May 28, representatives of the Union and the GCAhad a meeting to discuss the dispute. At this meeting theUnion tendered to the GCA a copy of the individualagreement signed by various BCA members. As noagreement was reached, the parties agreed to meet againon June 2. No agreement being reached on June 2, anarbitrator was selected. Arbitration commenced beforeHerbert Lippman and, at the time of this hearing, theGCA and the Union had not yet completed the arbitra-tion case.9V. THE 8(B)(4)(11)(A) ALLEGATIONThis allegation is premised on the contention that Re-spondent engaged in conduct prohibited by Section8(b)(4)(ii) of the Act for the object of forcing or requir-ing employers to enter into an agreement prohibited bySection 8(e) of the Act.'° Nevertheless, counsel for theGeneral Counsel concedes that no written contract oragreement arguably prohibited by Section 8(e) was evertendered to the GCA or its members. Nor does sheallege that the Union engaged in any conduct for thepurpose of reaffirming or reentering into any existingcontract or agreement which either is violative ofSection 8(e) on its face or subject to an 8(e) applica-tion. "' Rather, counsel for the General Counsel contends' As to the BCA, that Association apparently agreed to be bound bythe results of the arbitration between the GCA and the Union.'O In pertinent part, Sec. 8(bX4)(ii)(A) makes it unlawful for a labororganization to threaten, coerce, or restrain any person engaged in com-merce or in an industry affecting commerce, where in either case anobject thereof is:(A) forcing or requiring any employer or self-employed person tojoin any labor or employer organization or to enter into any agree-ment which is prohibited by section 8(e).Sec. 8(e) states:(e) It shall be an unfair labor practice for any labor organizationand any employer to enter into any contract or agreement, expressor implied, whereby such employer ceases or refrains or agrees tocease or refrain from handling, using, selling, transporting or other-wise dealing in any of the products of any other employer, or tocease doing business with any other person, and any contract oragreement entered into heretofore or hereafter containing such anagreement shall be to such extent unenforceable and void: Provided,That nothing in this subsection (e) shall apply to an agreement be-tween a labor organization and an employer in the construction in-dustry relating to the contracting or subcontracting of work to bedone at the site of the construction, alteration, painting, or repair ofa building, structure, or other work .. .." In circumstances where an agreement between a union and an em-ployer contains an 8(e) provision which has been entered into beyond the10(b) period or where an agreement containing an ambiguous clause ex-ecuted beyond the 10(b) period is utilized by a union to reach an 8(e)objective, conduct engaged in by a union which would be prohibited bySec. 8(bX4Xii) has been construed as violative of Sec. 8(bX4XA). In suchcases, the Board has held that such conduct has an object of forcing orrequiring an employer to reenter into an 8(e) agreement. Local 814. Intrer-national Brotherhood of Teamsters. Chauffeurs, Warehousemen and Helpersof America (Santini Brothers Inc.), 208 NLRB 184 (1974).that a number of statements made by Cody, and otherunion agents, in March, June, and July may be construedso as to infer that the Union sought to enter into an oralagreement requiring GCA employer-members to ceasedoing business with suppliers who do not have contractswith the Union or other locals of the InternationalBrotherhood of Teamsters. She also contends that in fur-therance of such object, agents of the Union threatenedGCA members with strikes and work stoppages.According to Joseph Ivani, general manager of R. T.Sewer Project Corporation, a delivery of pipe was madeto the jobsite by two trailers from Mancrete ConcretePipe of New Jersey in March 1980. He testified that,when the trailers arrived at the site, two teamsters wentto check the union books of the drivers, whereupon JoeMatarazzo, a union business agent, came over to him.Ivani testified:He said, "This doesn't go, we're trying to protectour member of the union, you know, we wouldn'tmind if they were Teamsters, but these guys don'teven belong to any of the Teamsters unions, theysays 'We're not going to let you unload this pipe,'he says, 'unless one of our men get a day's pay forit."' So rather than get into a hassle with the guy, Ineeded the pipe and the work had to continue, Iagreed to pay him one day's pay, so he permittedme to unload the two trailers and the union calledinto my office and gave me the name of a Teamsterwho was sick and we sent him a day's pay.Regarding the above incident, Matarazzo testified thatwhen he arrived at the site he saw that the pipe was notbeing delivered to a single delivery spot as had been pre-viously arranged. He stated that when he noticed this ir-regularity he spoke to the job superintendent who ac-knowledged a mistake and said, "Ok, if I have to, I'llpay a day's pay." According to Matarazzo when the su-perintendent said, "I don't want you to stop my job," heresponded by saying, "I'm not stopping your job."According to Joseph DiCarolis, on June 2, when theGCA representatives went to the union office to meet onthe "guard" issue, there was some delay prior to themeeting. He states that John Cody said that the delaywas created, in part by his discussion with the workingteamsters foremen who were complaining that deliverieswere being made by drivers who were not members ofthe Union. DiCarolis testified that Cody just mentionedwhat the working teamsters foreman were complainingabout. DiCarolis did not testify that Cody made anydemand of any kind. Cody acknowledged a discussion ofthis subject at this meeting but testified that the problemhe related was that suppliers having contracts with hisUnion were using nonunion men to make deliveries toconstruction sites and that "this irritated our membersvery much especially with the unemployment problemwe have."Also on June 2, the testimony of Donald O'Hare wasthat on that morning he spoke with Working TeamstersForeman Charles Fornabia on the Slattery job who saidhe had to go to a union meeting. According to O'Hare,he spoke again with Fornabia later in the day asking538 TEAMSTERS, LOCAL 282what had happened. O'Hare states, "he told me that anydeliveries within 282's jurisdiction must have a signedcontract with the Teamsters." Fornabia was not called asa witness by Respondent.According to Donald O'Hare, Slattery's project super-intendent, he was expecting delivery of a precast trans-former from A. Carlson & Sons on June 4. He testifiedthat, in connection with this delivery, Matarazzo toldhim that, if he did not want the job to be shut down, hebetter send one of his own trailers to pick up the trans-former or have Carlson get a 282 trucker to bring it in.According to O'Hare, his company then contacted Carl-son about the problem and the transformer was deliv-ered. Matarazzo's testimony concerning this incident wasthat, at the time, there was a labor dispute between theUnion and Carlson which had had a contract with Re-spondent. He testified that when he learned that Carlsonwas making a delivery to the Slattery site he spoke toDonald O'Hare and merely asked if the transformercould be picked up by Slattery, "because this way we'llhave no problem with our guys that are off"; i.e., unem-ployed. According to Matarazzo, O'Hare agreed to theproposal.According to Herman Klouse he had deliveries sched-uled for the Red Hook job on June 4 to be made by aNew Jersey company. He stated that on that date Lypentold him that one of the delivery drivers had a Teamstersbook but could not prove he was paid up in his dues andthat, when one of the drivers had challenged Lypen'sright to ask such questions, Lypen had sent two of thetrucks away. Lypen essentially concedes this issue. Inote, however, that there was no testimony that Lypenthreatened Red Hook with any strike or work stoppageif the delivery was made and the testimony merelyshows that Lypen told the New Jersey drivers to leaveand that they complied.The General Counsel also relates an incident that hap-pened in July on a Crimmens jobsite. In this respectKing testified that in July he received a call from thecontractor who said that a working teamster foremanwas demanding a day's pay for one of the Union's mem-bers because a truck owned by a New Jersey supplier ofconcrete forms was being driven by New Jersey team-sters, Apart from the fact that this testimony is hearsay,King further testified that, when he called Union AgentJames Jeswaldi, the latter said that the working teamstersforeman had made a mistake and that the claim for aday's pay was invalid.Finally, the General Counsel offered into evidence aseries of claim forms that had been presented to Schia-vone Construction Company over a period of time byWorking Teamsters Foreman Joe Cammarano. Basically,there are claims by Cammarano for a day's pay to begiven to a member of the Union when it was assertedthat a Local 282 member had lost work because a driverof a delivery truck was not a teamster. All of theseclaims were made, however, outside the 10(b) statute oflimitations period. As to the claims, Gennaro Liguori, aproject manager for Schiavone, testified that in mostcases he simply paid the claims because he back chargedthe suppliers and therefore it did not cost Schiavone any-thing to comply with Cammarano's claims.12He furthertestified that on several occasions he refused to pay theclaims and that on those occasions the Union never fol-lowed up or pressed the claims. In this respect, he con-ceded that at no time did any union official threaten totake any action of any kind in relation to these claims.John Cody testified that claims of this type would not bepermitted and would be disallowed.Vl. ANALYSISA. The 8(b)(7)(C) AllegationInsofar as is relevant to this proceeding, Section8(b)7XC) of the Act makes it unlawful for a labor orga-nization:(7) to picket or cause to be picketed, or threatento picket or cause to be picketed, any employerwhere an object thereof is forcing or requiring anemployer to recognize or bargain with a labor orga-nization as the representative of his employees, orforcing or requiring the employees of an employerto accept or select such labor organization as theircollective bargaining representative, unless suchlabor organization is currently certified as the repre-sentative of such employees:(C) where such picketing has been conductedwithout a petition under section 9(c) being filedwithin a reasonable period of time not to exceedthirty days from the commencement of such picket-ing.In the context of this case, the issues are: (1) whetherthe Union either threatened to picket or engaged in pick-eting;'l(2) whether, if picketing were conducted, wasthe Union responsible for such conduct; (3) whether anobject of the picketing was for an initial recognitionalobject; and (4) whether such picketing was conductedfor more than a reasonable period of time in the absenceof a petition for an election being filed pursuant toSection 9(c) of the Act.In defining what activity constitutes picketing, JusticeDouglas stated in a concurring opinion in Bakery &Pastry Drivers d Helpers; Local 802 International Brother-hood of Teamsters v. Wohl, 315 U.S. 769, 776 (1942):Picketing by an organized group is more than freespeech since it involves patrol of a particular local-ity and since the very presence of a picket line mayinduce action of one kind or another, quite irrespec-tive of the nature of the ideas which are being dis-"' It could be argued that this arrangement was simply an indirectmeans by which the Union enforced its contracts with suppliers whobreached their contracts with the Union inasmuch as they, and not Schia-vone, bore the expense.13 There is no evidence that, prior to May 21, the Union threatened topicket, although there is evidence of threatened strikes.539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDseminated. Hence those aspects of picketing make itthe subject of restrictive regulation.'4In Lumber and Sawmill Workers Local Union No. 2795(Stolze Land & Lumber Company), 156 NLRB 388(1965), the issue was whether the Union engaged in pick-eting within the meaning of Section 8(b)(7). In that case,the union had discontinued using placards but insteadposted its members at the entrance of the company'spremises who distributed handbills to employees and cus-tomers, protesting the company's nonunion status andfailure to meet union standards. The Administrative LawJudge, in an opinion adopted by the Board, stated (p.394):Although the objectives of the Union after April6, 1965, remained the same as before, it is theUnion's position that it was not, after that date,picketing. Picketing, or causing to be picketed, or athreat thereof, is a vital element in a violation ofSection 8(b)(7) of the Act. The principal questionremaining is, therefore, whether or not the Union'shandbilling activity after April 6, 1965, was, in fact,picketing. Black's Law Dictionary defines "pickets"as "A relay of guards in front of a factory or placeof business of an employer for the purpose ofwatching who enters or leaves it, or the establish-ment and maintenance of an organized espionageupon the works and upon those going to and fromthem." In Bouvier's Law Dictionary is found, under"Picketing": "Picketing by members of a tradeunion or strikers, consists in posting members at allapproaches to the works struck against for the pur-pose of reporting the workman going to or comingfrom the works; and to use such influence as maybe in their power to prevent the workman from ac-cepting work there. "It will be noticed that neitherdefinition mentions the use of the placard on a stickwhich is so familiar as an emblem of pickets. InN.L.R.B. v. Local 182, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (Woodward Motors), 314 F.2d 53 (C.A. 2),the court quoted Webster's New InternationalDictionary (2d ed.) as defining the verb "picket" asmeaning "to walk or stand in front of a place of em-ployment as a picket" and the noun as "a personposted by a labor organization at an approach to theplace of work...." By none of these definitions isthe patrolling or the carrying of placecards a con-comitant element. The important feature of picket-ing appears to be the posting by a labor organiza-tion or by strikers of individuals at the approach toa place of business to accomplish a purpose whichadvances the cause of the union, such as keepingemployees away from work or keeping customersaway from the employer's business. In this sense,what the Union was doing after April 6, 1965, wasjust as much picketing as what it was doing when itcarried signs. I have already concluded that the'4 This definition of picketing has been adopted by the Board. See Dis-trict 1199, National Union of Hospital and Health Care EmployeesR WDSU. AFL-CIO (United Hospitals of Newark), 232 NLRB 443 (1977).Union here was more concerned with keeping em-ployees away from work and keeping customersfrom dealing with the Company than it was in ad-vancing area standards by informing the public ofthe fact that the Company was nonunion, and I findthat its purpose in posting its members in front ofthe office to confront both customers and employ-ees or prospective employees rather than the publicpassing on the highway was to advance its 1-1/2-year-old dispute with the Company and was, there-fore, picketing.The Board in the above-noted case, and the court inN.L.R.B. v. Local 182, International Brotherhood ofTeamsters, Chauffeurs Warehousemen and Helpers ofAmerica [Woodward Motors], 314 F.2d 53 (1963),15 heldthat unions had engaged in picketing despite the fact thatthe picketing did not adhere to traditional practices.However, the Board in Teamsters Local Union No. 688(Levitz Furniture Company of Missouri, Inc.), 205 NLRB1131 (1973), concluded that leafleting activity did notconstitute picketing in the circumstances of that case.The Board stated at 1132-33:There is no contention and no evidence that anyindividuals acting on behalf of Respondent patrolledwith signs at Levitz. There is only evidence thatRespondent's agents were regularly present at theentrances to Levitz' parking lot for over 4 months;that they offered handbills to all who entered thepremises during this period; that they engaged insome conversations with certain Levitz officials inwhich they described their activity as "picketing";that on some occasions they conversed with Levitzemployees; and that one truckdriver turned awayand did not make a scheduled delivery to Levitz.The Charging Party and General Counsel arguethat these facts taken as a whole establish that Re-spondent's handbilling was intended to and did havesubstantially the same significance for persons enter-ing the premises as a traditional picket line.We recognize, of course, that there may be situa-tions where, even though union agents do notpatrol with signs, their very presence is intended toand does operate as a signal to induce action bythose to whom the signal is given. It is this "signall-ing" which provokes responses without inquiry intothe ideas being disseminated and distinguishes pick-eting from other forms of communication andmakes it subject to restrictive regulation.'a In N.LR.B. v. Local 182 IBT, supra. cars were parked on theshoulder of a highway adjacent to the plant and picket signs were placedin a snow bank. The evidence in that cae also established that union rep-resentatives occasionally got out of their canrs to stop deliverymen fromcoming onto the premises. The court stated:Webster's new International Dictionary (2d Ed.) say that the verb"picket" in the labor sense means "to walk or stand in front of aplace of employment as a picket" and that the noun mean "a peronposted by a labor organization at an approach to the place of work.Movement is thus not requisite, although here there was some. Theactivity was none the less picketing because the Union chose tobisect it, placing the material elements in snow banks but protectingthe human elements ... by giving them comfort of heated can540 TEAMSTERS, LOCAL 282The question we must therefore answer is wheth-er Respondent's proven conduct justifies findingthat Respondent was not merely engaged in com-municating the information set out in its handbills,but was actually seeking in distributing such hand-bills to convey a "signal" to induce those confront-ed by its agents to take the kind of action whichtraditional picket lines are expected to evoke. Sucha conclusion is unwarranted on the facts of thiscase.We can hardly presume from one isolated in-stance when a delivery was not made that Respond-ent intended its conduct to be perceived by thoseapproaching Levitz as a picket line. We do notknow what prompted this driver to conclude, if hedid so, that he was facing a picket line in the per-sons of the handbillers. There is no evidence thatanything was said by them or any "signal" wasgiven to him when he was approached by the hand-billers. As reflected by the record evidence, nothingmore than the usual handbilling procedure was fol-lowed in regard to this incident. Accordingly, weare unpersuaded that this stoppage is sufficient toprove that the handbilling was a subterfuge forpicketing.Nor can we say, in light of all the evidence, thatit would be reasonable for anyone approachingLevitz' premises to conclude that picketing ratherthan handbilling was being conducted. Moreover, ifthe criterion to establish that handbilling amountedto picketing is impact on deliveries then there wasno picketing because deliveries were essentially un-affected. And while it is true that some of the hand-billers, in response to questions from representativesof Levitz, used the term "informational picketing"to describe their activity, the mere utterance of thatword, in circumstances that show no "signal" wasintended thereby, cannot transform mere handbill-ing into picketing.Apart from the question herein as to whether the ac-tivities on May 21, 22, and 23 were attributable to Re-spondent, the foundation question as to whether such ac-tivity constituted picketing must be answered affirma-tively in order for the General Counsel to establish the8(b)(7XC) violation. In sum, it seems to me that the in-struction of the case law is that the absence of placards(picket signs) and the absence of physical movement bypeople are not necessary to a finding that an activityconstitutes picketing, so long as the activity conveys a"signal" to induce people not to cross and enter an em-ployer's facility, While the facts of each case may war-rant different conclusions, it seems to me that on thefacts of the instant case I must reject Respondent's con-tention that no picketing was conducted on May 21, 22,and 23.Although it is clear that no picket signs were utilizedon the days in question, it also is clear that pursuant to apreconceived plan, working teamster foremen along withother members of the Union stationed themselves at thedelivery entrances to construction sites. It also is estab-lished and Working Teamsters Foreman Lypen concededthat he approached trucks making deliveries to his sitefor the purpose of explaining that the Teamsters wereengaged in a job action and the reasons for the jobaction. The credible testimony of Herman Klouse wasthat deliveries which were scheduled for delivery to theRed Hook jobsite on those days were not made and thatLypen told him on May 21 that he was not allowing de-liveries to be made.The evidence is also persuasive that a substantial por-tion of the scheduled deliveries were not received at job-sites operated by R. T. Sewer, Slattery, Steers, Spearing& Buckley, and Schiavone. Here too the testimony ofLypen establishes that the work stoppages were plannedby a group of the working teamsters foremen and thatmen were stationed at delivery entrances for the purposeof getting the story across to drivers of trucks makingdeliveries to the respective construction sites. Thus, atthe Slattery jobsite, Donald O'Hare testified, withoutcontradiction, that on May 21, after two truckdrivers didnot make a scheduled delivery, Working TeamstersForeman Fornabia told him that "we can't accept deliv-eries on this job today."In light of the above, it is my opinion that the actionsof the working teamsters foremen on May 21, 22, and 23conveyed a "signal" to the drivers of trucks making de-liveries to construction sites to refuse to make such deliv-eries and thereby constituted picketing within the mean-ing of Section 8(bX7).'The next issue is whether the Union is legally responsi-ble for the action of the working teamsters foremen. Inthis respect, Respondent asserts that the Union is not re-sponsible for, what in effect, was a "wildcat" action bythese men.Initially, it is concluded that despite the title of work-ing teamsters foremen, the people holding these positionsperform the functions of traditional shop stewards. Thus,the collective-bargaining agreement between the Unionand the GCA is explicit in investing this category of em-ployee with the right and authority to administer the col-lective-bargaining agreement on behalf of the Union.Indeed O'Connor, Respondent's counsel agreement onbehalf of the Union, conceded at the hearing that work-ing teamsters foremen are agents of the Union, asserting,however, that as to the events of May 21, 22, and 23they were not acting within the scope of their agency.Section 2(13) of the Act, which defines the ternm"agent" provides:(13) In determining whether any person is actingas an "agent" of another person so as to make suchother person responsible for his acts, the question ofwhether the specific acts performed mere actually au-thorized or subsequently ratified shall not be control-ling. [Emphasis supplied.]'4 As most drivers of trucks making deliveries to the construction siteswould be members of or represented by the Unioq or affiliated unions,and as the people stationed at delivery gates were often working team-sters foremen who are agents of the Union, it is reasonable to concludethat drivers would be reluctant to go into these sites to make deliverieswhich is what happened here.541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs Senator Taft, one of the sponsors of the Act, ex-plained:Consequently, when a supervisor acting in his ca-pacity as such, engages in intimidating conduct orillegal action with respect to employees or labor or-ganizers his conduct can be imputed to his employ-er regardless of whether or not the company official(s) approve or were even aware of his actions. Simi-larly union business agents or stewards, acting intheir capacity of union officers, may make theirunion guilty or an unfair labor practice in the bill,even though no formal action has been taken by theunion to authorize or approve such conduct. [93Cong. Rec. 7001.]The Board, in defining agency has held that Section2(13) of the Act constitutes an adoption of the commonlaw rules of agency, and has quoted from the Restate-ment on Agency as follows:A principal may be responsible for the act of hisagent within the scope of the agent's general au-thority, or the "scope of his employment" if theagent is a servant, even though the principal has notspecifically authorized or indeed may have specifi-cally forbidden the act in question. It is enough ifthe principal actually empowered the agent to rep-resent him in the general area within which theagent acted. 17In cases where the actions of a union shop stewardwere in issue, the Board has with substantial uniformityheld that a union is liable for the actions of suchagents.'sIndeed in one of the cases cited by Respond-ent, namely, Local 2346, United Brotherhood of Carpentersand Joiners of America, AFL-CIO (Erectors Inc.), 156NLRB 1105 (1966), the Board adopted the Trial Examin-er's conclusion that a union was responsible for the ac-tions of its appointed shop steward. In this respect theTrial Examiner stated at 1109:While the record contains no evidence as to thenature of Corley's duties as steward or the scope ofhis authority, in light of the fact that it is thecustom of stewards to represent labor organizationswhich they serve in the enforcement of unionpolicy, and in the absence of any evidence to showthat Corley's authority was limited or that his con-duct was contrary to union policy, I conclude thatin engaging in the conduct alleged to violateSection 8(bX4) in this case, both Stapp and Corley1t International Longshoremen's and Warehousemen's Union. (10(Sunset Line and Twine Company), 79 NLRB 1487, 1590 (1948).'I See, eg., United Brotherhood of Carpenters A Joiners of America.Local Union No. 2067, AFL-CIO (Associated General Contractors of Amer-icr Inc.), 166 NLRB 532 (1967), and cases cited therein at pp. 539 and540. See also Laborers and Hod Carriers Local Vo. 341 (Bannister-Joyce-Leonard), 232 NLRB 917, 919 (1978). For a contrary result see PlumbersLocal 83 (Power City Plumbing & Heating), 228 NLRB 216 (1977), re-versed and remanded 571 F 2d 1292 (4th Cir, 1978).were acting as agents of the District Council towhom their conduct is attributable.'9In the instant case, Respondent contends that the ac-tions of the working teamsters foremen were acting in anunauthorized manner and that the Union should not beheld liable for their actions. I do not agree. The evidencein this case establishes that the Union by its president,John Cody, and by various of its other elected officialsmade demands as early as May 8 on both GCA and theBCA for the hiring of additional people to stand alert atconstruction sites. Further, there in evidence of a seriesof strikes engaged in by members of the Union againstBCA members which resulted in the execution of agree-ments between the Union and members of the BCA inrelation to the Union's demands. Between May 8 and 21,the elected officials of the Union continually reiteratedtheir demands and the work stoppages instigated by theworking teamsters foremen on May 21 were clearly infurtherance of such demands. Indeed, after the workstoppages ended as a result of the consent injunctionissued by the Federal district court, on May 23, theUnion persisted in its demands and the issue giving riseto the strikes has been submitted for arbitration. Clearly,the actions of the working teamsters foremen were at alltimes consistent with and in furtherance of the Union'sstated objectives. It therefore seems to me that this unityof purpose is compelling evidence of Respondent's re-sponsibility for the acts of people who concededly are itsagents.The Union nevertheless argues that it dispatched busi-ness agents to halt the work stoppages and to order themen back to work. Yet the evidence on this score whichshows that two business agents were sent out on May 22to order the men back to work also establishes a decidedlack of effort on the Union's part. Thus, Business AgentMatarazzo testified that on May 22 he visited two job-sites, ordered the men to return to work, and when facedwith their refusals merely said "okay," got in his car, andleft. He did not even attempt to order the men at theSchiavone site to go back to work because, as he put it,he did not see the men at the site and in any event decid-ed it would be a fruitless effort in light of his visits to thetwo other sites. No one from the Union told the workingteamsters foremen that they would be subject to unionsanction if they continued the strikes or that as appointedagents they could be removed from their offices.In light of the above, it is concluded and I find thatthe concerted strike and picketing activities led by theworking teamsters foremen on May 21, 22, and 23 wereattributable to the Union.We next turn to the question of whether the Union'spicketing was for an initial recognitional object, for if itwas not, then the 8(bX7)(C) allegation must be dis-missed.20Since the Union is currently the recognized'1 The Trial Examiner in the case held, however, that neither was anagent of Local 2346 becauae the evidence failed to establish that theywere acting on behalf of that organization.0o Local Lodge 79Q Interational Association of Machinists (FrankWheatley Pump and Valve Manfacturer), 150 NLRB 565 (1964); Waremhouse Employees Union, Local No 570 (Whitaker Paper Company), 149Continued542 TEAMSTERS, LOCAL 282bargaining agent for a unit of truckdrivers employed bythe members of the GCA and since its demand is for thehire of additional employees to be encompassed withinthat unit, there is, therefore, a substantial question as towhether an object of the picketing was for initial recog-nition.In support of her theory that initial recognition isbeing sought, the General Counsel states in her brief:The evidence demonstrates Respondent Local282 demanded its members be hired as guards byGCA employer-members even though Local 282 iscurrently recognized as the collective bargainingrepresentative of only the employers' drivers andeven though no valid petition under Section 9(c) ofthe Act had been or could have been filed. Thisdemand is in essence a demand for a closed shop,for expansion of the currently recognized bargain-ing unit and for a bargaining unit composed of bothguards and nonguards. The picketing in support ofthis demand is for an objective proscribed bySection 8(b)(7)(C).The demand that Local 282 members be hired asguards in the circumstances of this case is a demandwith a recognitional objective where Local 282 isineligible to be certified as the collective bargainingrepresentative under Section 9(b)(3) of the Act be-cause it would then be in the position of admittingboth guard and nonguard employees to member-ship. Section 8(b)(7)(C) proscribes picketing orthreats to picket where a union cannot be certifiedas the collective bargaining representative because itadmits both guards and nonguards into membership.General Service Employees Local 73 (A-l SecurityService Company), 224 NLRB 434 (1976). Regard-less of the duration of the picketing in these circum-stances, Section 8(b)(7)(C) is violated. Local 71, IBT(Wells Fargo Armored Service Corp.), 221 NLRB1240 (1975); Local 639, IBT (Dunbar Armored Ex-press), 211 NLRB 687 (1974). It is also irrelevantthat the jobs for which the recognitional picketingoccurred have not yet been filled. The Board hasheld that the proscriptions of Section 8(b)(7XC) areapplicable to future employees. Lively ConstructionCo., 170 NLRB 1499 (1968); Local 445, IBT(Edward L. Nezelek, Inc.), 194 NLRB 579 (1971).In the amicus brief filed by the Construction UsersCouncil, a somewhat broader approach is taken. Theystate:The Board has held, with Third Circuit approval,that this prohibition applies--as it should here-tosituations in which a recognitional and bargainingdemand is made on behalf of employees who havenot been hired and who the employer has no inten-tion of hiring. Thus, regardless of their technicalstatus as guards or non-guards, Local 282's picket-ing to force the GCA to recognize it as the bargain-NLRB 731 (1964); Building and Construction Trades Council of Santa Bar-bara County. AFL-CIO (Sullivan Electric Company), 146 NLRB 1086(1964).ing representative for the two Local 282 members itwanted employed at each site is plainly illegal.2aAs to whether the Union's demand contemplated thehiring of guards,22Section 9(b)(3) of the Act defines aguard as an individual employed to "enforce against em-ployees and other persons rules to protect property ofthe employer or to protect the safety of persons on theemployer's premises." In discussing the purpose servedby this section of the Act, the Board in McDonnell Air-craft Corp, 109 NLRB 967 (1954), stated in a case in-volving firemen at 969:Moreover, it is apparent from the legislative his-tory of the Act that, by requiring guards to be iso-lated from other employees in collective bargaining,Congress intended to insure to an employer thatduring strikes or labor unrest among his other em-ployees, he would have a core of plant protectionemployees who could enforce the employer's rulesfor protection of his property and persons thereonwithout being confronted with a division of loyaltybetween the Employer and dissatisfied fellow unionmembers. The rules enforced by the firemen are pri-marily directed toward preservation of safetyduring normal plant operations, and are not relatedto circumstances in which Congress felt conflictingloyalties might exist. Accordingly, we do not be-lieve that Congress intended that the enforcementduties of the firemen should be treated as guardduties under the Act. In view of these factors, wefind that the firemen are not guards within themeaning of Section 9(b)(3) of the Act.Also the Board in Walterboro Manufacturing Corpora-tion, 106 NLRB 1383, 1384 (1953), defined the intent ofCongress as follows:The legislative history demonstrates that Con-gress was concerned with the possibility that ifguards were included in production units their loy-alty to fellow union members might conflict withtheir duty to report to their employer derelictionsof duty or violations of rules by employees.Subsequently the Board has cited with approval itsopinion in McDonnell Aircraft Corp. supra, in Lion CountySafari, 225 NLRB 969 (1976), regarding the statutorypurpose,'8although in United Technologies Corporation,2' In support of this proposition, they cite N.LRB. v. Local 542, In-ternational Union of Operating Engineers AFL-CIO [R. S Noona. Inc.l,331 F.2d 99 (3d Cir. 1964): Los Angeles Building and Construction TradesCouncil (Lively Construction Company), 170 NLRB 1499, 1503 (1968);Local 445, IBT (Edward L Nezelek Inc.), 194 NLRB 579, 584 (1971),affd. 473 F.2d 249 (2d Cir. 1973).as In connection with Sec. 9(bX3) of the Act, the Board has held thata unit oomposed of statutory guards and nonguards is inappropriate forpurpose of collective bargaining. American District Telegraph Company,$4 NLRB 102 (1949); Radio Corporation of America, 173 NLRB 440(1968).aI In that case the Board, in discussing gate men and tower observersat a wild life and amusement park, staled:It is apparent from the legislative history that the separation ofguards and other employees for the purpose of union representationContinued543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChemical Systems Division, 245 NLRB 932 (1979), theBoard concluded that the firemen involved there werestatutory guards. However, in the latter case the firemen,unlike those in McDonnell Aircraft, were responsible forenforcement of all company rules: two were deputy sher-iffs having responsibilities for law enforcement :ad couldcarry firearms. Moreover, the evidence in that case es-tablished that all firemen were promoted from the ranksof the company's guards and were under a common lineof supervision.24Given the legislative history of Section 9(b)(3) whichseeks to prevent a conflict of interest between guardsand nonguard employees, it appears that the use of theword "rules" in the statutory definition has a significantmeaning. Thus, a common theme in the Board decisionsis that for an employee to be defined as a guard he mustbe authorized to enforce or at least report breaches ofcompany rules against employees and other personswhere such rules are for the protection of the company'sproperty or to protect the safety of persons on its prem-ises.25Thus, it does not appear to be enough that an in-dividual perform functions which in some way protectsproperty or persons. It is the function of enforcing com-pany rules against employees and other persons whichgives rise to the potential conflict of interest which Con-gress sought to prevent. While it may not be necessaryfor such rules to be reduced to writing or even spelledout in a detailed manner, it nevertheless seems that theevidence must show the existence of company ruleswhich the person in question is authorized to deal witheither directly or indirectly.In the instant case, the Union made a demand on theGCA that its members hire for each construction sitetwo people who would be stationed at the gates, whowould have walkie-talkies and who would close thegates and alert the other employees on the site in theevent that marauding gangs appeared and attempted toenter the site. It also is apparent that the GCA opposedthis scheme, likening it to vigilante action which it feltwould serve to worsen rather than alleviate the problem.The parties quickly reached an impasse on this subjectmatter so that the details of the duties to be performedwere never spelled out. To the extent that a precedentwas intended to avoid conflicting loyalties and to insure an employerthat he could have a core of plant protection employees, during aperiod of industrial unrest and strikes.In concluding that the people in dispute were not statutory guards, 'theBoard noted that they did not enforce rules against employees, that theyhad limited contact with customers insofar as the enforcement of the em-ployer's rules, that they wore the same uniform as other employees, thatthey were not deputized nor armed, that they did not interchange withthe rangers who actually enforced the rules, and that the employer en-gaged a private security agency to provide security when the park wasclosed.24 See also Reynolds Metal Company, 198 NLRB 120 (1972). Cf. UnitedStates Gypsum Co., 152 NLRB 624 (1965), where the Board held, in thecircumstances of that case, that firemen-watchmen were not guards asthey did not, inter alia, have any responsibility for enforcing plant rulesor reporting breaches of such rules. Cf. Sears Roebuck d Company, 157NLRB 32 (1966), and Shattuck School, 189 NLRB 886 (1971), where em-ployees were found not to be guards because they were not responsiblefor the enforcement of company rules to protect property or safety.2s It need not be his own company's rules See Brink's Incorporated,226 NLRB 1182 (1976); The Wackenhut Corporation, 196 NLRB 278(1971).exists for these jobs, the testimony reveals that, at a joboperated by a BCA employer, the functions of the addi-tional employee hired were determined by the workingteamsters foreman, the Union's business agent, and theemployee without any input by the employer. Thus, inthat instance, the employer did not define the employee'srole in any way. Moreover, there is no evidence that itwas the Union's intention to invest these employees withthe powers to carry guns, to arrest people, or to carryout company rules against anyone. Nor is there evidencethat the Union wanted these men to be deputized or towear uniforms. Indeed, in the Union's plan, the employ-ees would not even be empowered to prevent access ofall unauthorized visitors, but only to prevent access tothe community groups discussed. It may be that what theUnion contemplated was, in essence, a self-help or vigi-lante type of solution to the problem with a concomitantincrease of employment for the people it represents. Butin so doing, it would appear that the intent of the Unionwas not to have these additional employees enforce com-pany rules to protect property or persons. Rather, it ap-pears that the Union contemplated that these peoplecarry out the Union's plan to protect its own membersand the other tradesmen working on construction sites.As such, it seems to me that the General Counsel hasfailed to prove that the Union sought to create a classifi-cation of employees to be hired who would fall withinthe statutory definition of guards.Notwithstanding my conclusion that the people inquestion would not be guards within the meaning ofSection 9(b)3), this does not end the inquiry. It still isapparent that the people which the Union sought to havehired would constitute a new classification of employeesand perform functions not contemplated by the partieswhen they entered into their collective-bargaining agree-ment. It therefore is my opinion that, although the Unionis currently recognized as the collective-bargaining rep-resentative within a unit of truckdrivers, it is not recog-nized as the representative of this proposed new classifi-cation of employees whose job functions, to the extentthey would exist, would only be remotely related to theduties of the existing bargaining unit employees. Accord-ingly, as to the proposed new class of employees, it isconcluded that the Union did have a recognitional objectbecause it sought to compel the employer-members ofthe GCA to hire such employees and to represent themunder a collective-bargaining agreement. N.LR.B. v.Local 542, International Union of Operating Engineers, 331F.2d 99 (3d Cir. 1964); Los Angeles Building and Con-struction Trades Council (Lively Construction Company),170 NLRB 1499 (1968); Local 445, JBT (Edward L. Neze-lek, Inc.), 194 NLRB 579 (1971), affd. 473 F.2d 249 (2dCir. 1973). In effect, the Union herein is seeking tocompel these employers, who are engaged in the con-struction industry, to enter into 8(f) agreements2ecover-6 Se.c. 8(f) states:It shall not be an unfair labor practice under subsections (a) and(b) of this section for an employer engaged primarily in the buildingand construction industry to make an agreement covering employeesengaged (or who, upon their employment, will be engaged) in theContinued544 TEAMSTERS, LOCAL 282ing this new class of employees, an object which hasbeen defined as recognitional in nature by the Board andthe Courts. N.LR.B. v. Iron Workers Local 103 [HigdonContracting Co.], 434 U.S. 335 (1978); Local 86, Brother-hood of Painters; Decorators and Paper Hangers of America(Carpet Control Inc), 216 NLRB 1127 (1976).27It still remains to be seen whether the Union's picket-ing violated Section 8(bX7) because it is agreed that thepicketing was conducted for only 3 days. (It is concededthat no election petition was filed by any party.) Thus,Respondent would argue that, even if the picketing didhave a recognitional object, it did not picket for morethan a reasonable period of time without the filing of apetition for an election. The General Counsel points outthat, if the employees in question were construed asguards, the Union would thereby admit guards and non-guards to membership and accordingly would be ineligi-ble for certification because of the provisions of Section9(b)(3). The General Counsel correctly points out that, insuch a situation, where a petition for an election cannotbe processed, the Board has held that recognitional pick-eting will violate the Act from its inception. GeneralService Employees Local 73 (A-4 Security Service Compa-ny), 224 NLRB 434 (1976), affd. 578 F.2d 361 (1978);Drivers, Chauffeurs; Warehousemen and Helpers, LocalUnion No. 71 (Wells Fargo Armored Services Corporation),221 NLRB 1240 (1975), affd. 553 F.2d 1368 (D.C. Cir.1977). Essentially, this result derives from the relation-ship of Section 8(b)(7XC) and Section 9(c) of the Act.Thus, pursuant to Section 8(bX7)(C) recognitional picket-ing is allowed for a reasonable period of time not toexceed 30 days where no election petition has been filedbuilding and construction industry with a labor organization ofwhich building and construction employees are members (not estab-lished, maintained, or assisted by any action defined in section 8(a) ofthis Act as an unfair labor practice) because (1) the majority status ofsuch labor organization has not been established under the provisionsof section 9 of this Act prior to the making of such agreement, or (2)such agreement requires as a condition of employment, membershipin such labor organization after the seventh day following the begin-ning of such employment or the effective date of the agreement,whichever is later, or (3) such agreement requires the employer tonotify such labor organization of opportunities for employment withsuch employer, or gives such labor organization an opportunity torefer qualified applicants for such employment, or (4) such agree-ment specifies minimum training or experience qualifications for em-ployment or provides for priority in opportunities for employmentbased upon length of service with such employer, in the industry orin the particular geographical area: Provided, That nothing in thissubsection shall set aside the final proviso to section 8(aX3) of thisAct: Provided further, That any agreement which would be invalid,but for clause (1) of this subsection, shall not be a bar to a petitionfiled pursuant to section 9(c) or 9(e)." Respondent's contention that the potential cause of the work stop-pages was due to unsafe conditions is rejected. For one thing, even if thepicketing were motivated by such a consideration, it is sufficient for thepurposes of Sec. 8(b)X7C) that an object of the picketing be recogni-tional a well. Dayton lpographical Union Na 57 [The Greenfield PrintingPublishing CaJ v. N.LR.B., 326 F.2d 634 (D.C. Cir. 1963); Local 443.IBT (Colonial Corners. Inc.), 145 NLRB 263 (1963). Nor can I agree thatthe strike or picketing was privileged under Sec. 502 of the Act. In thisrespect the only evidence of a physical injury arising from a confronta-tion with a community group occurred on May 6 and involved a memberof a different union. The safety complaints expressed herein are in noway related to job functions or duties performed by Teamsters and arenot, in my opinion, the result of any conditions inherent at the work-place. Moreover, there is no indication that as of May 21 when the strikecommenced that there was any imminence of a confrontation or injury.under Section 9(c). It therefore is apparent that Congressintended to permit such picketing to be conducted foronly a limited duration after which a petition must befiled so as to permit the employees to vote on whetherthey desire union representation. However, where anelection petition cannot be processed, to permit a unionto escape the strictures of Section 8(bX7)C) because ofits own disqualification from participating in an electionwould defeat the purpose of the statute and wouldpermit such a union to engage in recognitional picketingin perpetuity. As no election petition can be filed in suchcases, the Board has held that such picketing, for anylength of time, is unreasonable.The instant case is directly analogous to the above sit-uation in my opinion. Where, as here, recognition issought for employees who are not currently employedand for whom the employer neither has a need, desire,nor intention to employ, it is hard to imagine how a peti-tion for an election would be processed. After all, whowould vote? In N.LR.B. v. Local 542. InternationalUnion of Operating Engineers AFL-CIO [R. S. Noonan,Inc.], 331 F.2d 99 (3d Cir. 1964), the court stated at 104-107:The Union argues, nonetheless, that its picketingwas proper. It points to Sections 8(b)(77C) and 9(c)of the National Labor Relations Act which, amongother things, validate recognitional or bargainingpicketing when a representational petition is filedwith the Board within a reasonable period of timenot to exceed thirty days after the commencementof the picketing. Specifically, the Union contendsthat the Employer's filing of a representational peti-tion on May 16, 1962, in response to the picketingwhich commenced on May 1, 1962, fulfilled this re-quirement.Section 8(bX7)(C) also provides that if an appro-priate petition has been filed, the Board shall forth-with "direct an election in such unit as the Boardfinds to be appropriate and shall certify the resultsthereof." Putting to one side that the Employerwithdrew the petition on June 12, 1962, with theapproval of the Board's Regional Director, it is stillapparent this petition was inoperative as a basis foran election.In the instant case the picketing commenced May1, 1962, while the Employer had not used operatingengineers since 1957. There was, at the time of thepicketing, no nucleus of regular operating engineeremployees that could have voted in a representa-tional election.The Union takes issue with the conclusion that anelection must be feasible before the representationalpetition could be deemed operative, because this ig-nores, it asserts, the peculiar circumstances of theconstruction business, involved herein. In this indus-try the employer hires workers not on a normalyearly basis but on an irregular job basis. If no con-struction workers were being employed on or about545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe time of the filing of a representational petition,elections may be impossible, the Union reasons. Itthus suggests that making the election requirementof Section 8(b)(7)(C) applicable to picketing in theconstruction industry will preclude picketing thatwill bring about recognition for the purpose of con-cluding pre-hire agreements.Congress in Section 8(f) of the National LaborRelations Act has given its sanction to the volun-tary negotiation of pre-hire agreements in the con-struction trade, though no employees may be work-ing in the particular craft unit and the majoritystatus of the union cannot be established. But it isquite another matter to permit picketing of a con-struction industry employer under the instant cir-cumstances.To allow picketing in this case by disregardingthe election requirements would be improper. Thiswould license a Union's use of coercion upon anemployer to sign a pre-hire agreement, where themajority status of the union could not be establishedby an election. Congress has not gone so far as topermit picketing to compel execution of a pre-hireagreement in these circumstances.[I]f there were no current employees and only apossibility of prospective employees, the Union's re-cognitional picketing would be unaffected by anyrequirement of filing a petition with the Board, ifwe accept the construction that the statute appliesonly to current employees. It then could picket,presumably, ad infinitum. Such a constructionwould be an unreasonable interpretation of the Act.In sum, where as here, an election petition could notbe processed because of the nonexistence of a votingunit, it makes little sense to permit recognitional picket-ing to continue for any time after its commencementsince there is no Board mechanism for resolving thequestion concerning representation. I therefore find andconclude that by engaging in recognitional picketing onMay 21, 22, and 23, the Union violated Section8(bX7)(C) of the Act.s2B. The Alleged 8(b)(3) ViolationSection 8(b)(3) of the Act imposes on unions the con-comitant obligation to bargain in good faith that Section8(aX5) imposes on employers. Section 8(d) of the Act, inpertinent part, provides that, where there is in effect acollective-bargaining agreement, the duty to bargainshall mean that neither party to such contract "shall ter-" As the issue of whether the Union's picketing is violative of Sec,8(bX7X)(C) is not before the arbitrator, as it involves a statutory issue andan issue regarding a question concerning representation, I conclude that itwould be inappropriate to defer this matter to arbitration as the Unionsuguets. Brwery Delivery Employees Local Union 461 IBT (Port Distribut.ing Cop.), 236 NLRB 1175 (1978); Germantown Development Co., 207NLRB 586 (1973); Combustion Engineering, 195 NLRB 909 (1972).minate or modify such contract, unless the party desiringsuch termination or modification" gives written notice tothe other side of such desire 60 days prior to the con-tract's expiration date, offers to meet and confer with theother party, notifies the Federal Mediation and Concilia-tion Service and any similar state or territorial agencywithin 30 days, and "continue[s] in full force and effect,without resorting to strike or lock out, all the terms andconditions of the existing contract for a period of sixtydays after such notice or until the expiration date of suchcontract, whichever occurs later."In the instant case, it is agreed that the unit of employ-ees covered by the current collective-bargaining agree-ment consists of truckdrivers. I have previously conclud-ed that the Union's demands herein were designed to ef-fectuate an expansion of the existing bargaining unit byadding a new class of employees. As such, it is self-evi-dent that the Union was seeking to alter or modify theexisting terms of the collective-bargaining agreementduring its duration. It also is established that, in seekingthis midterm modification, the Union engaged in a strikeduring the life of the contract to compel the employersover their opposition to meet the Union's demands. Fi-nally it is established that to the extent bargaining wasconducted on this issue, before and after the strike, theUnion was as adament in its demands as the GCA wasadament in opposing the demands. Indeed, when noagreement was possible, the disputed issue was referredto arbitration. Accordingly, I find that an impasse hadbeen reached on this subject matter.In view of the foregoing, I conclude that, by insistingto impasse and by engaging in a strike to alter or modifythe terms of the existing collective-bargaining agreementto include a class of employees not covered by suchagreement, the Union has violated Section 8(b)(3) of theAct.29C. The Alleged Violations of Section 8(b)(1)(A) and(2)Counsel for the General Counsel contends that theUnion demanded that members of the Union be the onlypersons hired to fill the additional jobs. As such, shecontends that this constitutes a demand for a closed-shopagreement designed to preclude nonmembers from ob-taining these, in futuro, jobs. In support of this conten-tion, counsel for the General Counsel seemingly relies onstatements by Cody that he wanted "282 men to protect282 men" and the fact that certain employees hired byBCA members were already members of the Union atthe time of their hire.The evidence with respect to these allegations doesnot establish that either Cody or any other agent of theUnion said to any employer or the GCA that, if the jobswere created, they could not hire new employees whowere not union members. Nor does the evidence estab-lish that, at the jobsites of the BCA employers whereto See IBEW Local 6 (Ohio Power Co), 203 NLRB 230 (1973); Local164. Brotherhood of Painters, Decorators and Paperhangers of AmericaAFL-CIO, et al. (A. D. Chetham Painting Company), 126 NLRB 997(1960), affd. 293 F.2d 133 (D.C. Cir. 1961), cert. denied 368 U.S. 824;Smith Steel Workers v. A. D. Smith, 420 F. 2d I (7th Cir. 1969).546 TEAMSTERS, LOCAL 282Local 282 members were employed, any nonunion indi-vidual either sought or was denied employment. The col-lective-bargaining agreement between the GCA and theUnion has a union-security provision requiring continuedmembership of those employees who already are mem-bers and membership by new employees after their 30thday of employment or 30 days after the contract's execu-tion, whichever occurs last. There is no evidence thatthe Union made any demand to modify this provision ofthe contract and the agreement signed by certain of theBCA members which was preferred to the GCA doesnot purport to modify the union-security provision. Ad-ditionally, the evidence establishes that the Union doesnot operate a hiring hall for job referrals or maintain aseniority system for construction job hiring. Therefore, itdoes not operate a discriminatory hiring hall or senioritysystem. Although it is true that, as to the BCA jobsites,union members were referred, apparently with the con-sent of those employers, there is no evidence that theemployers there attempted to hire nonunion members orthat nonmembers applied for and were refused jobs.Cody testified that, insofar as the new jobs were con-cerned, he wanted the people hired to be covered by hiscontract and therefore become members of his Union sothat they would have a sense of loyalty to his membersworking at the construction sites. He therefore deniedthat it was his intention to modify the union-securityclause in the contract so as to require union membershipas a condition of being hired.It is my opinion that the General Counsel's evidencefails to warrant the conclusion that the Union made ademand for a closed shop insofar as the new classifica-tion of employees which the Union proposed to be hired.In negotiations, especially in circumstances where theparties are well known to each other, it is common forshortcut expressions to be used. If Cody said, "I want282 men to protect 282 men," this does not, of necessity,translate into union membership as a condition of hire. Itis just as reasonable, indeed more so, to conclude that hismeaning was that he wanted men represented by Local282 to protect employees who were members of or rep-resented by Local 282. To construe this language as con-stituting a demand for a closed shop, contrary to the ex-press provisions of the existing collective-bargainingagreement, would mean that, under the General Coun-sel's theory, in order to avoid liability, Cody would havebeen required to state, "I demand that the people I wantyou to hire to protect employees represented by myUnion, retain their membership in the Union if they al-ready are members, or if not members, acquire member-ship after they are employed for 30 days or 30 days afterthe contract was executed, whichever occurs last." Torequire such a statement in the rough and tumble courseof negotiations is, in my opinion, unreasonable (andunduly lengthy), and does not take into account the re-alities of the circumstances.In view of the above, I reject the contention that theUnion violated Section 8(b)(1)(A) and (2) in the manneralleged by the General Counsel.30For the same reasons,30 As I have concluded here that the Union did not make a demandfor an illegal closed-shop agreement, I do not rely on this assertion forfinding the 8(bX3) violation.I reject the Charging Party's argument that the demandwas one designed to discriminate against the hiring ofminorities.D. The 8(b)(4)(ii)(A) AllegationAs noted above, in order to establish this violation, theGeneral Counsel must prove that the Union "threatened,coerced, or restrained any person" where an object ofsuch conduct was to force them to enter into an agree-ment prohibited by Section 8(e) of the Act. The initialproblem therefore is to determine the definition of thewords "contract" or "agreement" within the meaning ofSection 8(e).Section 8(e) was enacted to close one of the loopholeswhich existed in the secondary boycott provisions of theAct, which were then designated as Section 8(b)(4)(A).The Supreme Court in National Woodwork ManufacturersAssociation, et al. v. N.LLR.B., 386 U.S. 612 (1967), de-scribed the purpose of Section 8(e) at 634 as follows:In Local 1976, United Brotherhood of Carpenters v.Labor Board (Sand Door), 357 U.S. 93, the Courtheld that it was no defense to an unfair labor prac-tice charge under § 8(b)(4)(A) that the struck em-ployer had agreed, in a contract with the union, notto handle nonunion material. However, the Courtemphasized that the mere execution of such a con-tract provision (known as a "hot cargo" clause be-cause of its prevalence in Teamster Union con-tracts), or its voluntary observance by the employ-er, was not unlawful under § 8(b)(4)(A). Section8(e) was designed to plug this gap in the legislationby making the "hot cargo" clause itself unlawful.The Sand Door decision was believed by Congressnot only to create the possibility of damage actionsagainst employers for breaches of "hot cargo"clauses, but also to create a situation in which suchclauses might be employed to exert subtle pressuresupon employers to engage in "voluntary" boycotts.It therefore would appear that Congress intended, byenacting Section 8(e), to supplement and not supplant thesecondary boycott provisions of the Act which are nowdesignated as Section 8(bX4)(B). Moreover, it seems un-likely that Section 8(e), in utilizing the words "contractor agreement," was intended to encompass those situa-tions where an employer, in the absence of a prior agree-ment, acquieces in union pressure to cease doing businesswith a person with whom the union has a dispute, orvoluntarily acquiesces in a simple request that it ceasedoing business with another person.3' In the former situ-ation, the secondary boycott provisions of the Act, inSection 8(bX4Xi) and (iiXB) were designed to providethe appropriate Board relief and in the latter situation,the Supreme Court in N.L.R.B. v. Seryette, Inc., 377 U.S.76 (1964), made it clear that a union can lawfully appealII See, e.g., Local Freight Drivers Local Na 20& IBT (De Anza DeliverySystemsr Inc.), 224 NLRB 1116, 1124 (1976); Dairy Employees' Union.Local 754, International Brotherhood of Teamsters Chauffeurs Warehouse-men and Helpers of America (Glenora Farms Dairy, Inc.), 210 NLRB 483,490 (1974).547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto secondary employers to exercise their managerial dis-cretion not to do business with a primary person, so longas such request is not accompanied by threats or coer-cion. Therefore, it seems to me that the words "contractor agreement" used in Section 8(e) contemplates the en-tering into of an agreement between a union and an em-ployer, on a continuing basis, whereby the employeragrees to cease doing business with other persons withwhom the Union may have future disputes.In the instant case, there is no evidence that the Uniontendered a contract to the GCA or its employer-mem-bers which would require them to cease doing businesswith firms not having contracts with or employ membersof the union or any affiliated unions. Nor is it contendedthat the existing collective-bargaining agreement containsprovisions prohibited by Section 8(e). It also is not con-tended that the Union has attempted to enforce anyclause or reenter into any provision in the current con-tract, pursuant to which it sought to compel an employerto cease doing business with another person.At best, the evidence here establishes that the onlystatements or conduct during the 10(b) period were:I. The conduct of Business Agent Joe Matarazzo atthe R. T. Sewer construction site in March, in sendingaway two trucks from a New Jersey supplier because adriver objected to Matarazzo's questioning of his unionstatus.2. The statement by John Cody on June 2 that theworking teamsters foremen were irritated by the factthat nonunion drivers were driving trucks making deliv-eries to construction sites.3. The statement by Working Teamsters Foreman For-nabia to O'Hare on June 2 that "deliveries within 282'sjurisdiction must have a signed contract with the Team-sters."4. The statement on June 4 by Matarazzo to O'Harethat, if he did not want the Slattery job shut down, hebetter send one of Slattery's trailers to pick up a deliveryfrom a supplier with whom the Union had a current dis-pute.5. The incident in July when a working teamsters fore-man allegedly demanded a day's pay for a union memberbecause a New Jersey supplier had sent a truckdriverwho was not a member of Respondent. However, in thislatter instance, King conceded that the Union immediate-ly disavowed the claim.In relation to the above incidents, it is noted that theonly occasion where a threat was alleged to have beenmade to a GCA employer was the statement by Matar-azzo to O'Hare on June 4. Also, in my opinion, the onlyoccasion where a demand for an agreement can even beremotely inferred was in the fleeting conversations be-tween Fornabia and O'Hare on June 2. As to this con-versation it must be noted, however, that a workingteamsters foreman is the lowest agent in the Union's heir-archy and is primarily a truckdriver.It is my opinion that the evidence herein is insufficientto establish that Respondent sought to enter into a con-tract or agreement as defined by Section 8(e). WhenJohn Cody, on June 2, expressed the "irritability" of hismembers over deliveries being made by nonunion driv-ers, he did not at that time, or at any time thereafter,convert that sentiment into a demand for an agreement.At no time did the Union make a tender of a writtenagreement or proposal which, by its terms, sought to ac-complish an 8(e) objective. In July, when King calledthe Union to complain of a claim for a day's pay madeby a working teamster foreman, Business Agent Jaswalditold him that the working teamsters foreman was mistak-en and that the claim was invalid. In short, it is conclud-ed that the evidence presented to establish that an 8(e)agreement was sought rests on too slender a thread. Ac-cordingly, as it is concluded that the evidence is insuffi-cient to establish that the Union sought to enter into an8(e) agreement, there can be no basis for the alleged8(b)(4Xii)(A) allegation.32CONCLUSIONS OF LAW1. The General Contractors Association of New York,Inc., is a multiemployer association whose employer-members are employers and persons engaged in com-merce within the meaning of Section 2(1), (2), (6), and(7) of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. By picketing employer-members of the GCA onMay 21, 22, and 23, 1980, with an object of forcing orrequiring them to recognize and bargain with Respond-ent as the collective-bargaining representative of certainemployees which Respondent proposed to be hired, at atime when Respondent was not currently certified orrecognized as such representative, and when no petitionhad been filed under Section 9(c) of the Act, Respondentengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b)(7)(C) of the Act.4. By engaging in a strike and picketing in furtheranceof its demands that the employer-members of the GCAalter or modify the existing collective-bargaining agree-ment to include a new class of employees not includedor contemplated for inclusion in the existing collective-bargaining agreement, Respondent failed and refused tobargain in good faith and thereby has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(bX3) of the Act.5. Except to the extent heretofore found, Respondenthas not engaged in any other unfair labor practices.6. The unfair labor practices found, as described abovein paragraphs 3 through 4, occurring in connection withthe operations of the GCA and its employer-membersdescribed herein, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burden-ing and obstructing the free flow of commerce.7. The appropriate collective-bargaining unit herein in-cludes all truckdrivers and working teamsters foremenemployed by the employer-members of the General Con-tractors Association of New York, Inc., excluding allother employees, guards, and supervisors as defined inthe Act.[Recommended Order omitted from publication.]*s In reaching this conclusion, I express no opinion as to whether theUnion, by the conduct of Matarazzo on June 4, violated the secondaryboycott provisions of the Act as the complaint does not allege an8(bX4XB) violation.548